— Judgment, Supreme Court, New York County (Altman, J., at pretrial suppression hearing; Bradley, J., at plea and sentence), rendered February 11, 1991, convicting defendant, upon his guilty plea, of attempted robbery in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
The testimony at the suppression hearing was not "inherently incredible or improbable” (People v Samuels, 68 AD2d 663, 666, affd 50 NY2d 1035, cert denied 449 US 984) or "manifestly erroneous” or "plainly unjustified by the evidence” (People v Garafolo, 44 AD2d 86, 88). Findings of credibility by the hearing court are entitled to great deference on appeal (People v Samuels, supra). Further, the arrest, supported by probable cause, was not a sham, nor could it be made so because the police also hoped to obtain other informa*628tion from defendant with respect to another crime. (People v Cypriano, 73 AD2d 902.) Concur — Murphy, P. J., Carro, Ellerin and Ross, JJ.